PER CURIAM.
We affirm the summary denial of appellant’s rule 3.800(a) motion to correct an illegal sentence. According to the motion, the appellant received a 100-year sentence in 1980 for armed robbery with a firearm. Because such an offense was a first degree felony punishable by life, the sentencing court was not limited to imposing a 30-year term as asserted in appellant’s motion. See Alvarez v. State, 358 So.2d 10 (Fla.1978) (affirming a 125-year sentence for armed robbery with a firearm); Green v. State, 630 So.2d 1193 (Fla. 1st DCA 1994) (affirming a 60-year sentence for armed robbery with a firearm); Crabtree v. State, 624 So.2d 743 (Fla. 5th DCA 1993), rev. denied, 634 So.2d 623 (Fla.1994). Because it was apparent from the face of the motion that appellant was not entitled to relief, the trial court was not required to attach portions of the record to support the denial.
MINER, BARFIELD and MICKLE, JJ., concur.